COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Vortek Aviation LLC and Wayne Schmitz v. Zach
                            Krachinski, et al.

Appellate case number:      01-18-00165-CV

Trial court case number:    2017-58042

Trial court:                165th District Court of Harris County

       On March 2, 2018, appellants, Vortek Aviation LLC and Wayne Schmitz, through
counsel, timely filed a notice of appeal from the default final judgment, signed on
December 7, 2017, after timely moving for a new trial. See TEX. R. APP. P. 26.1(a)(1).
On March 19, 2018, appellant’s counsel paid for the filing fee and filed a docketing
statement in which he stated that there was no reporter’s record. Although the clerk’s
record was filed on April 2, 2018, the court reporter filed an info sheet on April 3, 2018,
stating that there was a reporter’s record taken, but that it had not been filed due to lack
of request and payment by appellant.
       On April 9, 2018, the Clerk of this Court notified Thomas J. Kerr, counsel for
appellants, that if he failed to provide evidence of request and payment for the reporter’s
record by May 9, 2018, this Court may set the briefing schedule without the reporter’s
record. See TEX. R. APP. P. 37.3(c). Neither a timely response nor the reporter’s record
has been filed in this Court.
       Accordingly, this Court will consider and decide this appeal on those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellant’s brief is ORDERED to be filed no later than 30 days
from the date of this order. See id. 38.6(a). Appellee’s brief, if any, is ORDERED to
be filed no later than 30 days from the filing of appellant’s brief. See id. 38.6(b).

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                               Acting for the Court
Date: May 15, 2018